Berdon, J.,
dissenting.
I
I must first address a preliminary matter that greatly concerns me. The court has arrived at this juncture by granting a motion to vacate our judgment of August 24,1993, in State v. Medina, 227 Conn. 456 (1993) (Medina I), and reconsider the case with a reconstituted court (motion).1 In Medina I, a majority of this *312court affirmed the defendant’s convictions for murder and two narcotics offenses. I dissented in Medina I and continue to dissent in the present case (Medina II), as will be explained in greater detail in part II of this opinion.
G. Douglas Nash, chief of legal services for the office of the chief public defender, filed the motion for reconsideration on behalf of the defendant, Angel Medina, Jr. The motion merely stated in a conclusory fashion that there may have been a conflict of interest between the assistant public defender who represented the defendant on his Medina I appeal and a justice of this court, as follows: “The undersigned [Nash] has had conversations with [the assistant public defender who argued Medina i]. As a result, certain facts have come to my attention such that I reasonably believe it was a conflict of interest for [one of the justices of this court] to participate in the decision of this case. See Rules of Professional Conduct, terminology (‘reasonably believes’). As an officer of the court, I herein state that I reasonably believe the facts stated to me were true and they are such that [the justice] should be disqualified from this case. . . . [Rules of Professional Conduct], 5.1 (b), 5.1 (c) (1); Code of Judicial Conduct, Canon 2B, 3C (1) (a). ... I therefore respectfully move the Court to vacate the decision and resubmit the case to the Court. The undersigned only moves that [the justice] be disqualified from the reconstituted Court. This conflict does not affect any other Justice.”2 The justice referred to in the motion has acknowledged that he should have recused himself.
*313I have no doubt that, prior to the issuance of the judgment, a justice or judge may recuse himself or herself from a case without furnishing any reason to the parties, the other members of the court or the public. See Laird v. Tatum, 409 U.S. 824, 824 and n.1, 93 S. Ct. 7, 34 L. Ed. 2d 50 (1972) (memorandum of Rehnquist, J., on motion to recuse). This is the case even though a judge “has the duty to sit where not disqualified which is equally as strong as the duty to not sit where disqualified.” (Emphasis in original.) Id., 837. I suppose that the lack of a requirement to state reasons serves to encourage justices and judges to recuse them*314selves in situations where, although disqualification may not be legally required, the interests of justice will be better served if the judge disqualifies himself or herself. For example, although the Code of Judicial Conduct requires that a judge disqualify himself or herself if the judge’s brother is the lawyer in the case; see Code of Judicial Conduct Canon 3.C (1) (d) (ii); I could readily understand if a judge recused himself or herself because a cousin was the lawyer in the case, even though recusal would not legally be required.3 See Code of Judicial Conduct, commentary to Canon 3.C (3) (a).4
Nevertheless, the situation in the present case differs significantly from the situation where a judge merely recuses himself or herself prior to the announcement of a judgment. Although I do not agree with the outcome of Medina I, this court rendered a judgment in that case. I do not believe that a judgment should be vacated and the case reargued without there being good and sufficient reason on the record. The bare fact that a justice believes, in hindsight, that he should have recused himself from a case prior to judgment being rendered is not a sufficient ground to justify vacating a judgment after it is rendered. See, e.g., Timm v. Timm, 195 Conn. 202, 205, 487 A.2d 191 (1985) (failure to raise the disqualification issue before judgment *315“can be construed as the functional equivalent of 'consent in open court’ ” pursuant to General Statutes § 51-39 [c],5 which allows the judge to hear the case).
The other justices of this court have not been advised of the specific predicate facts underlying the “conflict,” nor has the extent of the “conflict” been described to us. On the basis of the scant record before us, the majority nevertheless granted the motion for reconsideration, which was filed thirty days after the expiration of the time permitted by the rules.6 Although I know that we have the power to vary these rules in order to do justice; see Practice Book § 4187; it concerns me greatly that a majority of this court has acted on the basis of a conclusory motion and a concession by the justice that may or may not warrant vacating a judgment of this court.7 See State v. Watson, 198 Conn. 598, 611, 504 A.2d 497 (1986) (alleging in a conclusory fashion that a judge should be disqualified from hearing a motion without establishing the necessary facts on the record is insufficient, especially where the judge has already ruled on the motion).8
*316Although an individual justice may have discretion to disqualify himself or herself from a case prior to judgment when legally not required to do so, once the judgment is announced different factors come into play. The reason is simple. If our judgments could be vacated after issuance in the absence of sufficiently detailed predicate facts to justify that action, and without public disclosure of those facts, all of our judgments would become suspect. There would be nothing to prevent the court from vacating a judgment a year or more after it is issued just because one of the justices is prompted by a conclusory motion of a party to disclose that the justice believes there was a conflict of some kind. For that matter, there would be nothing to prevent the court from vacating a judgment for any other reason. If this court permits itself to take such action without the nature of the conflict being subject to court and public scrutiny, our judgments will lose their credibility, and the integrity of the judicial process will be placed in serious question.
In the present case, the state’s attorney for Fairfield County, whose office assumed the responsibility for representing the state in Medina I, took no position on the motion. Nevertheless, the office of the chief state’s attorney for the state of Connecticut voiced the same concerns that I express herein when it took the following position in regard to other cases allegedly involving a conflict between the same assistant public defender and the same justice: “I have been, and continue to be, uninformed as to the conflict of interest alleged by Attorney Nash. The state is therefore handicapped in responding to his assessment of the impact *317of the alleged conflict on the rights of the parties to these appeals. Without knowing what the alleged conflict is or how it arose, the state cannot be certain it is accurately and fairly gauging its impact on state interests in these, or any other pending or decided cases. ... I assure you that the state has no interest in embarrassing any Justice of this Court or any attorney appearing before it. However, the state is concerned lest, as in Medina, decided criminal cases are reopened despite the absence of record facts supporting such action. As I stated in my letter to Chief Judge Dupont [of the Appellate Court] regarding similarly-situated appeals in the Appellate Court, I respectfully submit that the administration of justice is not best served by the nondisclosure of information which may affect the integrity of criminal proceedings. Moreover, information regarding the nature and duration of the alleged conflict may be critical to the state in the fulfillment of its duties in these appeals or in collateral proceedings arising from these cases. It is for this reason that I must object to Attorney Nash’s alerting the Court to a possible conflict without providing any information about that conflict.”9
I have no doubt that a certain amount of confidentiality is required for this branch of government to perform its decision-making duties. But in a democracy, confidentiality must be kept to the bare minimum that is needed in order for this court to function. I believe that the line is crossed when we publicly announce a decision of this court, then vacate it under a veil of confidentiality. Both the public and the other justices have a right to know the predicate facts that are the basis for the reconsideration of a judgment. The public needs to know what this branch of government is “up to” just *318as much as it needs to know what the other branches are “up to.” See Gifford v. Freedom of Information Commission, 227 Conn. 641, 677, 631 A.2d 252 (1993) (Berdon, J., dissenting).
Accordingly, before considering the motion we should have required, at the very least, an affidavit from the assistant public defender or from Nash setting forth sufficient underlying facts to justify vacating the judgment and ordering a reconsideration of the case.
II
Today, the majority upholds the defendant’s conviction for the crime of murder, even though it may have been predicated on a confession made while the defendant was mentally ill, in violation of our state constitution. The defendant’s pretrial motion sought to suppress statements made when he was apprehended on the day of the victim’s death and when he was being escorted to the hospital. At that time, the defendant stated: “The devil made me do it”; “I killed the devil”; “I am God.” The defendant argues before this court that these statements were involuntary because they were made while he was insane; therefore their admission into evidence violated his right to due process under article first, § 8, of the Connecticut constitution.10
Before setting forth my dissent in regard to the merits of the defendant’s claim, which is essentially the same as my dissent in Medina I, I find it necessary to make some additional comments on another matter of great importance. The majority refuses to review the defendant’s state constitutional claim on the grounds that it was not raised before the trial court, and that there is an insufficient record to review the claim under *319State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989). I agree with the majority that the defendant failed to raise the issue before the trial court.
Nevertheless, we profess to do justice. Is it just to refuse to review a claim made under the state constitution that could have a substantial bearing on whether the defendant is guilty of intentional homicide, merely because the public defender11 appointed by the state failed to raise the issue at trial? Even if the majority of this court were correct in concluding that the record contains insufficient facts for us to decide this issue—a point I do not concede—a new trial would not be necessary. We could do justice by simply remanding this case to the trial court for an evidentiary hearing to determine whether the defendant’s statements were voluntary. This court has used this procedure in other cases when it suited us, as discussed below, but the majority declines to do so for the defendant. It troubles me that this court is affirming a judgment sentencing the defendant to a prison term of fifty-one years—probably a life sentence for Mr. Medina—when the conviction may have been based on statements made while insane. Speaking for eight of the nine justices of the United States Supreme Court, Chief Justice Earl Warren stated the following: “Surely in the present stage of our civilization a most basic sense of justice is affronted by the spectacle of incarcerating a human being upon the basis of a statement he made while insane; and this judgment can without difficulty be articulated in terms of the unreliability of the confession, the lack of rational choice of the accused, or simply a strong conviction that our system of law enforcement should not operate so as to take advantage of a person in this fashion.” Blackburn v. Alabama, 361 U.S. 199, 207, 80 S. Ct. 274, 4 L. Ed. 2d 242 (1960).
*320The majority’s refusal to consider the state constitutional claim reflects on two interrelated matters—the right to counsel, and the restrictive rules that preclude judicial review of unpreserved claims. It is beyond debate that under both the federal and state constitutions, an accused has a fundamental right to the assistance of counsel.12 See, e.g., Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963); Powell v. Alabama, 287 U.S. 45, 53 S. Ct. 55, 77 L. Ed. 158 (1932); State v. Palmer, 206 Conn. 40, 64, 536 A.2d 936 (1988); State v. Gethers, 193 Conn. 526, 533, 480 A.2d 435 (1984).13 Counsel must, of course, be provided for *321an accused who is indigent; Gideon v. Wainwright, supra; State v. Harman, 198 Conn. 124, 130, 502 A.2d 381 (1985); as was done in the present case for the defendant. The right to counsel, however, means the right to competent counsel. Lozada v. Warden, 223 Conn. 834, 841, 613 A.2d 818 (1992); State v. Clark, 170 Conn. 273, 284, 365 A.2d 1167, cert. denied, 425 U.S. 962, 96 S. Ct. 1748, 48 L. Ed. 2d 208 (1976). Otherwise, the right to counsel would be meaningless. Cullins v. Crouse, 348 F.2d 887, 889 (10th Cir. 1965).
The state constitutional issue in the present case had been raised in this court at least two years prior to the defendant’s trial. State v. Gonzalez, 206 Conn. 213, 222, 537 A.2d 460 (1988) (“[t]his court has not had occasion to decide whether, in light of the recent United States Supreme Court decision in Colorado v. Connelly, [479 U.S. 157, 107 S. Ct. 515, 93 L. Ed. 2d 473 (1986)], a claim of involuntariness in the absence of any allegations of police overreaching may be successfully pursued under our state constitution”). The issue has been suggested by this court as early as 1986. State v. Smith, 200 Conn. 465, 478, 512 A.2d 189 (1986); see also State v. Northrop, 213 Conn. 405, 419, 206, 568 A.2d 439 (1990); State v. Barrett, 205 Conn. 437, 452, 534 A.2d 219 (1987). Indeed, the assistant state’s attorney identified the issue for the defense at trial, but the trial public defender failed to recognize it. In an attempt to ascertain what direction the public defender was *322headed on the motion to suppress, the assistant state’s attorney stated: “What I am concerned about is the claim in [the public defender’s] motion of not knowingly and voluntarily made, I need to know how. Are they claiming that [the defendant] was so deficient and defective in his mental state that therefore we would have an issue we have to bring in medical testimony? I don’t know the answer to that.” (Emphasis added.) The court asked the public defender to clarify his claim. In response he said: “Exactly, Your Honor . . . this is an insanity type defense. There’s been testimony about the mental state of my client at the time the officer arrived; and I think there’s precedent that talks about the knowing and voluntary aspect of it . . . .’’At this point, it could be argued that he raised the issue, but the public defender subsequently lost the issue and focused his argument on the defendant’s Miranda14 rights in the following colloquy. The assistant state’s attorney stated: “I would like to know what it is they are claiming is the violation of rights I can defend against.” The public defender responded: “The question while in custody without prior warnings.” The court asked: “What do you mean prior warnings?” The public defender responded: “Miranda warnings, a waiver of fifth amendment rights, Your Honor.”
The failure to raise the issue is not necessarily the fault of the trial public defender. For the most part, “[t]hese competent and dedicated attorneys carry heavy caseloads . . . .” Jackson v. Commissioner of Correction, 227 Conn. 124, 139, 629 A.2d 413 (1993) (Berdon, J., dissenting). The state must take its share of the blame when an attorney on its payroll fails to raise a constitutional issue that has been identified since 1986. Id., 140. An indigent defendant like Mr. Medina has no right to compel the state to engage counsel of *323his own choosing. Douglas v. Warden, 218 Conn. 778, 790, 591 A.2d 399 (1991); State v. Gethers, supra, 543. This being the case, it is incumbent on this branch of government to relax our rules so that justice may be accorded to persons like the defendant in the present case.
Although, under the facts of this case, I believe that the requirements of State v. Golding, supra, 239-40, are satisfied so that we may review the defendant’s claim, the time is ripe for reconsideration of that doctrine. At the very least, as I indicate below, the first requirement for appellate review of an unpreserved claim under Golding—that is, that “the record is adequate to review the alleged claim of error”—should be relaxed in a case such as this where the missing record can be supplied through a mere hearing before the trial judge. It seems incredible to me that this state can supply the defendant with an attorney to fulfill its constitutional obligations, and then hold the accused responsible for that attorney’s procedural defaults when there is not even a suggestion that his defaults were calculated to gain a tactical advantage.
Despite defense counsel’s failure to raise the state constitutional issue before the trial court, I believe that the record is sufficient to warrant review under Golding. The record is replete with evidence of the defendant’s seriously impaired mental condition. It is undisputed that the defendant suffered from bipolar affective illness (manic depressive illness) with psychotic features. At least one expert witness testified without contradiction that the defendant had suffered from this mental illness on the day that both the murder was committed and the statements the defendant sought to suppress were made.
In determining whether the record is sufficient for review, the majority ignores the standard of review for *324determining the voluntariness of a confession we would employ if the trial court had decided the issue. “Although we normally give great deference to the factual findings of the trial court, the ultimate issue of whether the statement is voluntary and admissible is a legal determination. Arizona v. Fulminante, 499 U.S. 279, 287, 111 S. Ct. 1246, 113 L. Ed. 2d 302, reh. denied, 500 U.S. 938 , 111 S. Ct. 2067, 114 L. Ed. 2d 472 (1991).” State v. Roman, 224 Conn. 63, 76-77, 616 A.2d 266 (1992) (Berdon, J., dissenting), cert. denied, U.S. , 113 S. Ct. 1868, 123 L. Ed. 2d 488 (1993). “On appeal, in order to determine whether the defendant’s constitutional rights have been infringed, we review the record in its entirety and are not limited to the evidence before the trial court at the time the ruling admitting the statements was made.” State v. Toste, 198 Conn. 573, 576, 504 A.2d 1036 (1986). Indeed, our examination of the record must be “independent and scrupulous” when determining whether a confession is admissible. State v. Smith, supra. “Accordingly, our standard of review is not whether the fact-finding of the trial court is ‘clearly erroneous,’ but whether, upon our review of the record, the state has proven that the incriminating statements were voluntarily made.” State v. Roman, supra, 77. Therefore, we should, in determining whether the record is sufficient to satisfy Golding, review all the evidence that was before the trial court.
We undertook this precise review in State v. Barrett, supra. In Barrett, on remand from the United States Supreme Court, we reviewed for the first time under the state constitution whether the statements of the accused were admissible when the defendant’s request for counsel was equivocal. Chief Justice Peters writing for an unanimous court stated: “[W]e have before us transcripts and exhibits that provide a trial record affording us a sufficient basis for addressing the defend*325ant’s claim. Because this court has not yet addressed the precise state constitutional question that the defendant asks us to resolve, we conclude that the defendant’s claim falls outside the realm of those ‘well-known or long-established’ constitutional rights that counsel should be required to have raised at the trial level. [State v. Evans, 165 Conn. 61, 68, 327 A.2d 576 (1973)]. State constitutional law is only now emerging from the shadow of its federal counterpart. It is therefore understandable that parties may not engage in elaborate discussion and analysis of untested and novel state constitutional theories in trial court proceedings where defense counsel has other more immediately accessible and tangible targets to pursue. ‘The reality is that time for original analysis is scarce, particularly in the ordinary criminal case; and particularly at the trial level, lawyers and courts often depend on the shorthand of case citations in preference to scrutinizing statutes and constitutional principles.’ State v. Kennedy, 295 Or. 260, 266, 666 P.2d 1316 (1983); see also E. Peters, ‘State Constitutional Law: Federalism in the Common Law Tradition,’ 84 Mich. L. Rev. 583, 589-92 (1986). We therefore conclude that the defendant’s claim under article first, § 8, is reviewable at this juncture, despite his failure to raise the claim during the trial or on the original appeal.” State v. Barrett, supra, 444-45.
The following facts are relevant to the determination of whether the statements are admissible. On September 13, 1986, Bridgeport police officers Kevin Meizies and James Sheffield responded to a telephone call from the defendant’s sister, Lucy Ramirez, who was concerned and frightened because her brother had come to her home and was acting “like a madman.” The officers arrived at the Ramirez residence to find the defendant standing in the kitchen with his hands in the air and a gun in his rear pants pocket. Meizies *326testified that the defendant was sweating, seemed nervous and upset, and that “something was wrong obviously.” Both Meizies and Sheffield testified with regard to the defendant’s bizarre statements, noting that “[h]e said he killed the devil . . . [njumerous times. . . .” In addition, after Meizies retrieved the defendant’s gun, the defendant “went over to a female relative of his who had answered the door,” and bowed in front of her, saying: “ 'I killed the devil. I am Angel Medina. I am God’ . . . [and] statements to that effect.”
The officers were so concerned about the defendant’s behavior that they transported him to the Bridgeport Hospital emergency room. On the way to the hospital, the defendant continued with his bizarre behavior, mumbling unintelligibly, continuing to say that he was God and that he had killed the devil, and that “Mary gave me the drugs.”
In addition, as the majority acknowledges, David Villa, who was on duty as deputy sheriff at the Bridgeport courthouse when the defendant was arraigned, and who had observed the defendant for six hours, testified that the defendant’s behavior “was the most bizarre episode I’ve ever seen in fifteen years of service.” Villa testified that the defendant’s eyes were “bugged out . . . extended out a lot further than a normal person would. They were blood shot, puffy around the lids and actually [had] the appearance that they were bulging out of his head.” Villa further testified that “the defendant told me directly that he was the devil. On many occasions. He also told me that he was God.” According to Villa, the defendant engaged in a cyclical pattern of behavior, which continued for approximately six hours, being “quiet and almost withdrawn in tears at the back of the cell,” then becoming loud, “screaming in a high voice that he was the devil,” and “thrashing around in the cell.” Villa testified that the defendant “would . . . go in for a few moments *327of giggling and laughter in the cell, moving around very agitated in the cell.” The defendant’s behavior was “so intense, that a group of deputies, including [Villa], entered the cell and placed [the defendant] into a full body manacle which consisted of a set of leg irons and a belly chain.”
Prior to trial, on September 30,1987, the trial court granted the defendant’s motion for a psychiatric examination. After evaluating the defendant, the clinical team, comprised of social workers, psychiatrists and psychologists, determined that the defendant was not competent to stand trial. They specifically noted that “a major concern to team members was the defendant’s religious delusional system which now substantially interferes in his current competency to stand trial.” The clinical team also documented that the defendant had “indicated that he believes he is a gifted child, has special powers and may be one of Jesus’ followers. He has little concern over what could happen with his human body and twenty years or life imprisonment does not really matter to him. He somewhat philosophized that none of us could really be around even two days from now. He believed that he had died and had come back to life at about the same time that [the victim] was found dead. He has powers and his actions that resulted in his arrest are ‘beyond the recollection of man’s knowledge.’ He then went on to state that time actually went backwards for everyone in August and September of last year. He states that he knows this as it was written in one book and that most people are not aware that time had in fact gone backwards. ... He did make reference to killing the devil, being very vague as to who the devil was. This coincides with the arrest incident report that made reference to a similar statement.”
After the defendant was found incompetent, he was admitted to Fairfield Hills State Hospital. On Novem*328ber 2, 1987, he was transferred to Whiting Forensic Institute (Whiting). At Whiting, although he was diagnosed as having a delusional disorder (paranoia), he was nevertheless declared competent to stand trial. The trial court did not rule on the motion to suppress statements until March 19, 1990, at which point it denied the motion despite the 1987 report indicating that the defendant had not been competent to stand trial at that time and had suffered from religious delusional problems consistent with the statements he sought to suppress.
At trial, the defendant offered the testimony of three experts—Jeremy August, a psychiatrist, and Elizabeth Augustine and Melvin Roy, clinical psychologists. August diagnosed the defendant as having bipolar affective illness, formerly known as manic depressive illness, with psychotic features. August explained that when bipolar affective illness becomes quite severe, “thinking is disrupted, delusional ideas such as being God or being Satan or being possessed by the devil become prominent; and when that happens, then you have the extra diagnosis of psychotic features.” He further testified that he had observed such psychotic features in the defendant when they met in 1987, and noted that the defendant “believed that he was in a special relationship with God and that he had a mission to kill the devil.” Finally, August testified that the defendant was suffering from bipolar affective illness on the date of the murder.
After performing a battery of psychological tests on the defendant, Melvin Roy concluded that the defendant “has a serious affective [bipolar] disorder in partial remission.” Roy described affective bipolar disorder as “a serious disturbance in mood which affects the individual’s behavior drastically ... in other words, a psychotic disorder.” Roy testified that although the defendant had not been psychotic when tested, he had *329concluded that the defendant had been suffering from affective bipolar disorder at the time of the murder.
Elizabeth Augustine testified that she had begun testing the defendant, but had been unable to complete the usual battery of tests, which takes approximately eight or nine hours, because the defendant had become agitated and was unable to concentrate or pay attention after approximately three hours. Augustine testified that during the testing, the defendant’s “behavior and thinking was not within normal limits. He was stimulated by things that would not provoke bizarre thinking in normal individuals.” Augustine testified that the defendant’s behavior had included “rapid speech, agitation, bodily agitation, getting up, pacing, sitting down, getting up, pacing, sitting down, getting up, pacing. Once again, sitting down. Inability to sit still. Coming out with more bizarre statements and delusion material.” She also testified that the defendant was “hyper-religious,” and that he had stated “I am spirit and flesh. I am Holy Ghost.” Finally, Augustine testified that the defendant’s behavior was consistent with a person undergoing a manic phase of bipolar affective illness with psychotic features.
Although the state introduced evidence that the defendant had ingested drugs before he had made the statements at the Ramirez residence, there is also overwhelming evidence of the defendant’s serious mental illness. Indeed, no expert witness testified for the state that the defendant was in fact competent. As the majority acknowledges, the evidence established “that the defendant was suffering from a bipolar affective disorder, a manic depressive illness; that persons suffering from this illness experience periods of relatively normal functioning that may be interrupted by episodes of depression or mania; and that the defendant’s belief that he was on a special mission from God to purge evil from the world is typical of those who suffer from the *330illness.” The nature of the defendant’s confession is consistent with this illness. Even if the defendant’s mental state had resulted from his ingestion of drugs, however, his confession still could not be characterized as voluntary. Townsend v. Sain, 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770 (1963).
Because the voluntariness of the statement is a legal question, there was overwhelming evidence before the trial court of the defendant’s mental illness, and the state did not produce any live medical or other professional evidence to indicate that the defendant was mentally incompetent, I believe that the record is adequate to review the defendant’s state constitutional claim.
Alternatively, I would remand this case to the trial court for an evidentiary hearing and for written findings. See State v. Ellis, 227 Conn. 902, 630 A.2d 73 (1993). Even if the record were not adequate, I would relax the rule under State v. Golding, supra, and review the claim because the defendant asserts the violation of a fundamental constitutional right and the record can be augmented simply by a hearing before the trial judge. In State v. Ellis, supra, 903, this court on its own, without a request from either party, remanded the case “to the trial court for an evidentiary hearing and written findings . . . .” (Emphasis added.) Likewise, in State v. Pollitt, 199 Conn. 399, 416, 508 A.2d 1 (1986), this court remanded the case to the trial court for a hearing to determine whether Brady materials were withheld from the defendant. Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963). Moreover, in State v. Patterson, 227 Conn. 448, 629 A.2d 1133 (1993), we remanded the case to the three judge court for an articulation of the facts upon which the court based its decision. Indeed, a remand is particularly appropriate and fair in view of the trial court’s decision on the motion to suppress, which indicated the court did not even reach the Miranda issues that were *331clearly raised. At the conclusion of the evidentiary hearing on the motion to suppress, the trial court stated: “To my knowledge, there’s no confession here nor any statement concerning the facts signed by the defendant.” This issue has eluded us even though it has been squarely raised before this court; e.g., State v. Roseboro, 221 Conn. 430, 443-44, 604 A.2d 1286 (1992); the time has come to get to its merits.
I agree with the majority that under the federal due process clause, the fact that the defendant’s confessions or admissions were made while he was insane does not affect their admissibility. In Colorado v. Connelly, 479 U.S. 157, 167, 107 S. Ct. 515, 93 L. Ed. 2d 473 (1986), a majority of the United States Supreme Court held that “coercive police activity is a necessary predicate to the finding that a confession is not Voluntary’ within the meaning of the Due Process Clause of the Fourteenth Amendment” even though the admissions were made by the defendant when he was mentally ill.
Nevertheless, on the basis of my analysis in State v. Stanley, 223 Conn. 674, 696, 613 A.2d 788 (1992) (Berdon, J., dissenting), which noted that prior to the adoption of the state constitution in 1818, the common law required that the prosecution prove the voluntariness of a confession beyond a reasonable doubt, I conclude that Colorado v. Connelly, supra, must be rejected under the state due process clause. In Stanley, I noted that “[t]he right to have the involuntary confession excluded, under the state constitution, is embraced in the following constitutional clause: No person shall be compelled to give evidence against himself .... Conn. Const., art. I, § 8 (1965). This clause is virtually identical to the one that appeared in our first formal constitution of 1818; Conn. Const., art. I, § 9 (1818); and that of the federal constitution. U.S. Const., amend. V. What is thereby protected from govern*332mental invasion is, quite simply, the right of a person to remain silent unless he chooses to speak in the unfettered exercise of his own will. Malloy v. Hogan, [378 U.S. 1, 8, 84 S. Ct. 1489, 12 L. Ed. 2d 653 (1964)]. Hence, a confession is involuntary and inadmissible unless it is the product of a rational intellect and a free will. Blackburn v. Alabama, [supra, 208] .... Lego v. Twomey, [404 U.S. 477, 491, 92 S. Ct. 619, 30 L. Ed. 2d 618 (1972)] (Brennan, J., dissenting). [Internal quotation marks omitted.]
“The value the framers of our state constitution placed on the right to remain silent is evident and important in determining the contours of the state constitutional protection. State v. Geisler, [222 Conn. 672, 685, 610 A.2d 1225 (1992)]. Zephaniah Swift, a leading jurist ... of 1818, wrote in his treatise on the law that ‘the confession must be perfectly voluntary: for if the least degree of influence appear to be exercised over the prisoner’s mind, to induce him to disclose his guilt, the whole will be rejected.’ (Emphasis added.) 2 Z. Swift, A Digest of the Laws of the State of Connecticut (1823) p. 408. Justice Swift also pointed out in his treatise on evidence that voluntary confessions ‘are deemed to be the most conclusive evidence . . . .’ Z. Swift, A Digest on the Law of Evidence (1810) p. 133. He also noted, however, that ‘[t]here is, perhaps, no part of evidence in which there is so much misrepresentation and fabrication, as in testifying to the confession of a party.’ Id., p. 149.
“Common law precedent also leads me to the conclusion that our state constitution requires a higher standard of proof of voluntariness of a confession. E. Peters, ‘Common Law Antecedents of Constitutional Law in Connecticut,’ 53 Alb. L. Rev. 259, 263 (1989). Blackstone, in formally shaping the contours of our common law, wrote: ‘[I]ndeed, even in cases of felony *333at the common law, [confessions] are the weakest and most suspicious of all testimony; ever liable to be obtained by artifice, false hopes, promises of favor, or menaces; seldom remembered accurately, or reported with due precision; and incapable in their nature of being disproved by other negative evidence.’ 4 W. Blackstone, Commentaries on the Laws of England (1807) p. 357.” State v. Stanley, supra, 698-99.
This analysis, which requires that the state prove the voluntariness of a confession beyond a reasonable doubt, has equal application when the confession was made by a person who is mentally ill. I believe that, under our state constitution, we should adopt the reasoning of Justice Brennan in his dissent in Connelly, as follows: “The absence of police wrongdoing should not, by itself, determine the voluntariness of a confession by a mentally ill person. The requirement that a confession be voluntary reflects a recognition of the importance of free will and of reliability in determining the admissibility of a confession, and thus demands an inquiry into the totality of the circumstances surrounding the confession.” Colorado v. Connelly, supra, 176. Justice Brennan explained the requirements of reliability as follows: “Minimum standards of due process should require that the trial court find substantial indicia of reliability, on the basis of evidence extrinsic to the confession itself, before admitting the confession of a mentally ill person into evidence. To hold otherwise allows the State to imprison and possibly to execute a mentally ill defendant based solely upon an inherently unreliable confession.” Id., 183.
In sum, in order to establish that a confession by a mentally ill person was voluntary and is therefore admissible, our state constitution mandates that the state prove: (1) that the statements were made by the defendant of his own free will; and (2) that there was *334substantial indicia of reliability on the basis of evidence extrinsic to the confession.15
In view of the substantial evidence of the defendant’s mental illness in this case, and that there was no other corroborative evidence to indicate that the defendant intended to kill the victim, I would hold that the statements were not voluntary. Accordingly, as I indicated in Medina I, I would order that the statements be suppressed and remand for a new trial. In the alternative, I would remand this matter to the trial court for the purposes of hearing evidence and to make the necessary findings as to voluntariness of the statements. See State v. Pollitt, supra, 416-17. Nevertheless, as I indicated in part I of this dissent, I would not have vacated the judgment in Medina I until such time as this court had before it a complete record to justify such action.
Accordingly, I respectfully dissent.

 When this motion was made available to the justices on October 7,1993, I voted in favor of the motion, as the majority indicates. Nevertheless, shortly thereafter I requested reconsideration of the motion, expressing my concern that we should not have voted on it for the reasons set forth in part I of my dissent. Thereafter, on October 19, 1993,1 addressed the issue in writing as follows: “I continue to be concerned about the action we took on the Medina motion for reconsideration. I believe that before acting on the same we should have required at least an affidavit from the public defender. Once a judgment of this Court is publicly announced and the justice who sat on the case concedes that he or she had a conflict of interest at that time, at the very least, the specific facts that were the basis of the conflict and the time frame should be publicly disclosed before reconsideration is ordered. The reconsideration of the judgment involves the court’s credibility; the public has a right to know why we are reconsidering the judgment and so do we. For these reasons, I may want to write, as part of the Medina opinion, on this issue as well as the procedural posture of the case which led up to the adoption of the motion for reconsideration at conference on October 7,1993. Since I previously indicated that I would not write on this issue, I want to put the other justices on notice that I may do so.” (Emphasis in original.) My efforts to have the court reconsider this motion occurred prior to the oral argument on November 2,1993, of this case, Medina II.


 The terminology section of the Rules of Professional Conduct provides in relevant part: “ ‘Reasonable belief or ‘reasonably believes’ when used in reference to a lawyer denotes that the lawyer believes the matter in question and that the circumstances are such that the belief is reasonable.”
Rule 5.1 of the Rules of Professional Conduct provides in relevant part:
“(b) A lawyer having direct supervisory authority over another lawyer shall *313make reasonable efforts to ensure that the other lawyer conforms to the rules of professional conduct.
“(c) A lawyer shall be responsible for another lawyer’s violation of the rules of professional conduct if:
“(1) The lawyer orders or, with knowledge of the specific conduct, ratifies the conduct involved . . . .”
Canon 2 of the Code of Judicial Conduct provides in relevant part: “B. A judge should not allow the judge’s family, social, or other relationships to influence his or her judicial conduct or judgment. The judge should not lend the prestige of judicial office to advance the private interests of others; nor should the judge convey or permit others to convey the impression that they are in a special position to influence him or her. The judge should not testify voluntarily as a character witness.”
Canon 3 of the Code of Judicial Conduct provides in relevant part: “C. DISQUALIFICATION.
“(1) A judge should disqualify himself or herself in a proceeding in which the judge’s impartiality might reasonably be questioned, including but not limited to instances where:
“(a) the judge has a personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the proceeding
“(d) the judge or the judge’s spouse, or a person within the third degree of relationship to either of them, or the spouse of such a person:
“(i) is a party to the proceeding, or an officer, director, or trustee of a party;
“(ii) is acting as a lawyer in the proceeding . . .
“(iii) is known by the judge to have an interest that could be substantially affected by the outcome of the proceeding;
“(iv) is to the judge’s knowledge likely to be a material witness in the proceeding . . . .”


 Nevertheless, it is important to point out that although the justice or judge may not come within the degree of relationship prohibited by the rules, a justice or judge also must “disqualify himself or herself in a proceeding in which the judge’s impartiality might reasonably be questioned . . . .” Code of Judicial Conduct Canon 3.C (1); State v. Santangelo, 205 Conn. 578, 602, 534 A.2d 1175 (1987) (“Disqualification of a . . . judge is not dependent on proof of actual bias. The appearance and existence of impartiality are both essential elements of a fair trial.”).


 The commentary to Canon 3.C (3) (a) of the Code of Judicial Conduct provides: “According to the civil law system, the third degree of relationship test would, for example, disqualify the judge if the judge’s or the judge’s spouse’s parent, grandparent, uncle or aunt, sibling, or niece’s or nephew’s spouse were a party or lawyer in the proceeding, but would not disqualify the judge if a cousin were a party or lawyer in the proceeding.”


 General Statutes § 51-39 (c) provides: “When any judge ... is disqualified to act in any proceeding before him, he may act if the parties thereto consent in open court.”


 Practice Book § 4121 provides that a motion for reargument or reconsideration must be filed within ten days from the date the decision on the case is issued. Medina I was issued on August 24, 1993. The motion for reconsideration was not filed until October 4, 1993.


 Although we do not have formal rules for the disqualification of a justice of the Supreme Court, the rules of the Superior Court are illuminating. The bare bones motion filed in this case would be insufficient to trigger a disqualification, and therefore reargument, under the rules of the Superior Court. This is because Practice Book § 997 provides that a motion for disqualification must “be accompanied by an affidavit setting forth the facts relied upon to show the grounds for disqualification . . . .” See also McGuire v. Blount, 199 U.S. 142, 143, 26 S. Ct. 1, 50 L. Ed. 125 (1905) (for recusal to be required, there must be facts in the record establishing or offering to establish the basis for disqualification of the judge); State v. Santangelo, 205 Conn. 578, 585, 534 A.2d 1175 (1987).


 I take judicial notice of the fact that this matter has been referred by the Chief Justice to the Judicial Review Council for its consideration. The *316nature of the “conflict” may or may not become public information. See General Statutes § 51-51Í. Nevertheless, actions taken by this court in the absence of the necessary factual predicate cannot be subsequently justified by disclosures that are made by or in the course of proceedings before the Judicial Review Council.


 This excerpt is taken from a letter dated November 1, 1993, to Chief Justice Ellen Peters from Susann E. Gill, supervisory assistant state’s attorney, appellate unit, office of the chief state’s attorney.


 The constitution of Connecticut, article first, § 8, provides in relevant part: “No person shall be compelled to give evidence against himself, nor be deprived of life, liberty or property without due process of law . . . .”


 The defendant was represented by a different public defender at trial than on appeal.


 The sixth amendment to the United States constitution provides in relevant part: “In all criminal prosecutions, the accused shall enjoy the right ... to have the assistance of counsel for his defense.”
Article first, § 8, of the constitution of Connecticut provides in relevant part: “In all criminal prosecutions, the accused shall have a right to be heard by himself and by counsel . . . .”


 In State v. Stoddard, 206 Conn. 157, 164-65, 537 A.2d 446 (1988), this court recognized this state’s historical commitment to the right to counsel: “This state has had a long history of recognizing the significance of the right to counsel, even before that right attained federal constitutional importance. Until 1836, the common law of England denied the services of counsel to a person charged with a felony for anything but advisory guidance on questions of law. Powell v. Alabama, 287 U.S. 45, 60, 53 S. Ct. 55, 77 L. Ed. 158 (1932). This rule was defended largely on the theory that the court itself was counsel for the accused. Id., 61.
“Although in 1708 Connecticut enacted a law prohibiting pleading for hire without the express consent of the court; State v. Gethers, 197 Conn. 369, 389-90 n.19, 497 A.2d 408 (1985); the custom of assigning counsel in all criminal cases quickly became the norm. State v. Davis, 199 Conn. 88, 99, 506 A.2d 86 (1986). By the end of the eighteenth century, the Connecticut legislature had ‘abolished all those odious laws’ arising from the English common law tradition and had assured that any person charged with a crime was ‘entitled to every possible privilege in making his defence, and manifesting his innocence, by the instrumentality of counsel . . . .’ 2 Z. Swift, A System of Laws of the State of Connecticut (1796) p. 399.
“When the customary right to counsel was formally incorporated into the Connecticut constitution in 1818, ‘the advice and services of counsel were regarded as crucial to a criminal defendant at any time, especially given the inability of a defendant to testify in Connecticut in 1818.’ State v. Davis, supra, 99-100. More contemporary developments suggest that this state’s commitment to securing the right to counsel has not diminished *321since 1818. Not only was Connecticut ‘the first state to adopt the public defender system’; State v. Hudson, 154 Conn. 631, 635, 228 A.2d 132 (1967); but the right to counsel ‘was secured to criminal defendants in this state long before the mandate of Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 [(1962) (holding that the fourteenth amendment incorporated the sixth amendment right to counsel)] . . . Springv. Constantino, 168 Conn. 563, 566-67 n.2, 362 A.2d 871 (1975). The United States Supreme Court has turned to the historical experience of Connecticut in expanding the right to counsel under the federal constitution. Faretta v. California, 422 U.S. 806, 827, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975); Powell v. Alabama, supra, 62-63.”


 See Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1062, 16 L. Ed. 2d 694 (1966).


 Mental health issues in regard to the criminal law have not fared well during the past year. State v. Stanley, 223 Conn. 674, 689, 613 A.2d 788 (1992) (refusal to review under state constitution whether state is required to prove beyond a reasonable doubt that the defendant’s confession was voluntary); State v. Raguseo, 225 Conn. 114, 126-28, 622 A.2d 519 (1993) (defense of extreme emotional disturbance is determined from the viewpoint of a “reasonable” person in the defendant’s situation); State v. Joyner, 225 Conn. 450, 472, 625 A.2d 791 (1993) (upholding a statute imposing on the defendant in a criminal prosecution the burden of establishing the defense of mental disease or defect).
Today, we add to the list our refusal to reach the issue of whether under our state constitution we will admit incriminating statements made while the defendant was mentally ill.